
	
		I
		112th CONGRESS
		2d Session
		H. R. 3842
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mrs. Black (for
			 herself, Mr. Bachus,
			 Mrs. Blackburn,
			 Mr. Brooks,
			 Mr. Carter,
			 Mr. Duncan of Tennessee,
			 Mrs. Ellmers,
			 Mr. Franks of Arizona,
			 Mr. Gosar,
			 Mr. Graves of Georgia,
			 Mr. Hall, Mr. Herger, Mr.
			 Huelskamp, Ms. Jenkins,
			 Mr. Jones,
			 Mr. Kinzinger of Illinois,
			 Mr. Landry,
			 Mr. Lankford,
			 Mr. Long, Mr. Manzullo, Mr.
			 Marchant, Mr. Pompeo,
			 Mr. Quayle,
			 Mr. Ross of Florida,
			 Mr. Scott of South Carolina,
			 Mr. Westmoreland, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit Federal funding for lawsuits seeking to
		  invalidate specified State laws that support the enforcement of Federal
		  immigration laws.
	
	
		1.Federal funding for lawsuits
			 seeking to invalidate State immigration lawsFederal funds may not be used by any agency
			 or instrumentality of the Federal Government to participate in any lawsuit that
			 seeks to overturn, enjoin, or in any other way invalidate—
			(1)Oklahoma Taxpayer and Citizen Protection
			 Act of 2007 (HB 1804), which became effective on November 1, 2007;
			(2)Missouri House Bill 390, First Regular
			 Session 2009, 9th General Assembly, which became effective on August 28,
			 2009;
			(3)the Support Our Law Enforcement and Safe
			 Neighborhoods Act (SB 1070), which was signed into law in Arizona on April 23,
			 2010;
			(4)The Illegal Immigration Enforcement Act (HB
			 497), which was signed into law in Utah on March 15, 2011;
			(5)Indiana Senate Enrolled Act No. 590, First
			 Regular Session, 117th General Assembly (2011), which was signed into law on
			 May 10, 2011;
			(6)the Beason-Hammon Alabama Taxpayer and
			 Citizen Protection Act (HB 56), which was passed by the Alabama State
			 legislature on June 9, 2011;
			(7)South Carolina Act
			 No. 69 (SB 20), which was signed into law on June 27, 2011;
			(8)the Illegal Immigration Reform and
			 Enforcement Act of 2011 (HB 87), which became effective in the State of Georgia
			 on July 1, 2011; or
			(9)an Act to amend the Indiana Code concerning
			 education (HB 1402), which became effective in the State of Indiana on July 1,
			 2011.
			
